                Case 2:20-cv-00658-RAJ Document 32 Filed 06/16/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
      TONY ROQUE, a Washington resident
 8                                           NO. 2:20-cv-658
               Plaintiff,
 9         vs.                               NOTICE OF NONCOMPLIANCE WITH
     SEATTLE HOUSING AUTHORITY, a public     TRO AND REQUEST FOR HEARING
10   entity,

11   Defendant.

12           On May 4, 2020, the Court granted an Order for a Temporary Restraining Order, which

13   required Defendant Seattle Housing Authority (“SHA”) to provide Mr. Roque’s care provider and

14   visiting nurses “with full and unrestricted access to park in the Raven Terrace parking garage…”

15   See Dkt. #14, at 5. On June 2, 2020, the Court filed an Order modifying the temporary restraining

16   order in order to require “Defendant to provide Mr. Roque with one reserved parking spot, to be

17   shared by Mr. Roque’s caregivers.” See Dkt. #29, at 2. Plaintiff Tony Roque submits this Notice

18   to inform the Court that, since this TRO was issued, SHA has repeatedly failed to ensure that Mr.

19   Roque’s reserved parking spot is actually available for his caregivers’ use, effectively undermining

20   both Mr. Roque’s necessary accommodation, and the Court’s TRO. Mr. Roque requests an

21   immediate hearing, to determine whether a further modification to the TRO is necessary in light

22   of these facts.

23


      NOTICE OF NONCOMPLIANCE WITH TRO AND                       WASHINGTON CIVIL & DISABILITY ADVOCATE
      REQUEST FOR HEARING - 1                                              4115 Roosevelt Way NE, Suite B
      CASE NO. 2:20-cv-658                                                       Seattle, WA 98105
                                                                                  (206) 428-3558
                Case 2:20-cv-00658-RAJ Document 32 Filed 06/16/20 Page 2 of 3



 1           The facts supporting this request are detailed in the accompanying Declaration of Bonnie

 2   Fong, along with supporting exhibits.

 3   DATED THIS 16th day of June, 2020

 4            By:
              /s/Bonnie Fong
 5           Bonnie Fong
             WSBA#51276
 6           Bonnie@wacda.com
             (206) 455-6430
 7            WASHINGTON CIVIL & DISABILITY ADVOCATE
             4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105
 8

 9           /s/Conrad A. Reynoldson
             Conrad A. Reynoldson
10           WSBA# 48187
             Conrad@wacda.com
11           (206) 428-3558
             WASHINGTON CIVIL & DISABILITY ADVOCATE
12           4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105

13           Attorneys for Plaintiff Tony Roque

14

15

16

17

18

19

20

21

22

23


      NOTICE OF NONCOMPLIANCE WITH TRO AND                     WASHINGTON CIVIL & DISABILITY ADVOCATE
      REQUEST FOR HEARING - 2                                           4115 Roosevelt Way NE, Suite B
      CASE NO. 2:20-cv-658                                                    Seattle, WA 98105
                                                                               (206) 428-3558
                Case 2:20-cv-00658-RAJ Document 32 Filed 06/16/20 Page 3 of 3



 1                                          CERTIFICATE OF SERVICE

 2           I hereby certify that on June 15, 2020, I electronically filed the foregoing NOTICE OF

 3   NONCOMPLIANCE WITH TRO AND REQUEST FOR HEARING and this CERTIFICATE

 4   OF SERVICE with the Clerk of the Court using the CM/ECF System which will send

 5   notification of such filing to the following:

 6

 7           Attorneys for Defendants

 8

 9                    DATED: this 16th day of June, 2020, at Seattle, Washington.

10

11

12                                     /s/Bonnie Fong
                                    Bonnie Fong
13                                  WSBA#51276
                                    Bonnie@wacda.com
14                                  (206) 455-6430
                                     WASHINGTON CIVIL & DISABILITY ADVOCATE
15                                  4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105
                                    Attorney for Plaintiff Tony Roque
16

17

18

19

20

21

22

23


      NOTICE OF NONCOMPLIANCE WITH TRO AND                      WASHINGTON CIVIL & DISABILITY ADVOCATE
      REQUEST FOR HEARING - 3                                             4115 Roosevelt Way NE, Suite B
      CASE NO. 2:20-cv-658                                                      Seattle, WA 98105
                                                                                 (206) 428-3558
